Ector, P. J.
The defendant was indicted in the District Court of Eobertson County, for the murder of Charles E. *436Roberts, on the fifth day of April, 1876. A change of venue was granted, on the application of defendant. He was tried at the March term, 1879, of the District Court of Milam County, convicted of murder in the first degree, and his punishment assessed at confinement in the penitentiary for life.
The evidence shows that Roberts was killed in the city of Hearne, in Robertson County, on the night of the 5th of April, 1876. He came to his death from a pistol or gunshot wound. The shot entered the back of the neck, passed through the spinal column and lower part of the head, and the left jaw. The ball with which he was shot was larger than a buckshot. The report of a pistol was heard between the hours of eight and nine o’clock at night, in the direction of where the body of deceased was found in about five minutes afterwards. No eye-witness of the killing was produced.
The first error assigned is : “ The court erred in overruling defendant’s objections to the testimony of Morris, as shown by bill of exceptions.” On the trial of the cause, the State introduced H. Morris as a witness, and asked him to state whether or not, on or about the fourth day of April, 1876, goods were stolen from his store, in the town of Hearne, in Robertson County, and whether, or not, he recovered his goods aftewards, and if he did, to state all about it; to which counsel for defendant objected, because the questions ■did not call for answers that were competent and relevant ■evidence. His objections were overruled, and the witness was permitted to state that his store was broken open by «orne person on the night of the 4th of April, 1876, and a quantity of dry goods stolen; that he made search for his goods next morning, and that there was some excitement in Hearne in consequence; that he got an officer, and started to search some negro cabins ; that they met one Code Brown, who told him he could find his goods, and who introduced Somerville to him ; that Somerville said he and another man *437were coming into town, late the night before, and they saw two men, who dropped the goods in the street and ran. Witness and defendant then went to a negro cabin; could not get in at the front door, and defendant went round to the rear, and, after a little while, opened the front door. There was a colored girl in the house, and at defendant’s request she opened two trunks and took out the goods which had been stolen from witness.
Counsel for defendant objected to this evidence from time to time, as it was given in, because it was irrelevant, incompetent, and calculated to prejudice the minds of the jury against him; which objections were overruled, as appears by his bill of exceptions.
Counsel for the State insist that this evidence was admissible, to show the motive for the crime. When a crime has been proved, and the circumstances point to the accused as the perpetrator, facts tending to show a motive, though remote, are admissible. We have searched the record carefully, and we fail to see that the evidence excepted to has the most remote bearing as tending to show a motive on the part of the defendant to kill the deceased. Proof of a distinct crime, as a general rule, is inadmissible. The goods of Morris were stolen on the night of the 4th of April, and Eoberts was killed on the following night. The acts and conduct of the defendant having relation to the recovery of the stolen property were calculated to produce in the minds of the jurors a prejudice against the defendant, and create the belief that he was a particeps criminis in the theft of Morris’s goods. It neither shed light on the killing of Eoberts, nor strengthens the chain of circumstances connected with the crime for which he was on trial. We believe that the court committed a material error in admitting this evidence. When a defendant is on trial for a capital felony, it is a matter of the highest importance to him that no improper testimony be admitted against him, over his objection.
*438Mr. Wharton says : “In criminal cases, courts will"rarely .presume that the particular evidence which has been wrongfully admitted could have no influence on the deliberations of the jury.” Whart. Cr. Law (7th ed.), sect. 3258; Preston v. The Slate, 4 Texas Ct. App. 186 ; The People v. Williams, 18 Cal. 187; Peek v. The State, 2 Humph. 78.
The evidence set out in the second bill of exceptions was clearly competent. The rule that a party introducing a witness shall not attack his testimony, is so far modified as that any party, when facts stated by a witness are injurious to his cause, may attack his testimony in any other manner except by proving the bad character of the witness. Pasc. Dig., art. 3133.
In the printed part of the indictment, a typographical error occurs in the alleged date of the offence, making “ eight” read “ eiget.” It is believed that, as the allegation stands in the indictment, it admits of but one construction, and the intention of the pleader is unmistakable. It is certain and intelligible, the “h” being substituted for the “ e ” by intendment. It certainly could not have misled the defendant as to what he was called upon to answer, and the conviction had would bar a subsequent prosecution. Thomas v. The State, 2 Texas Ct. App. 293; Taylor v. The State, 5 Texas Ct. App. 569; Parp v. The State, 41 Texas, 487; The State v. Williamson, 43 Texas, 501.
Because the court erred in admitting the evidence set out in the first bill of exceptions, the judgment rendered below is reversed, and the cause remanded for a new trial.

Reversed and remanded.